 BANK OF AMERICABank Of America NationalTrust And Savings Associa-tion and Union Of Bank Employees,Petitioner.Case 20-RC-9938and20-RC-10030April 25, 1972DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Earl D. Brand. Dur-ing the course of the hearing, the Petitioner filed anadditional petition. Thereafter, the Employer filed amotion to consolidate both cases and to reopen therecord for the purpose of presenting additional evi-dence. The motion was granted by the Regional Di-rector.Following the hearing, pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series9, as amended, this case was transferred to the Na-tional Labor Relations Board for decision. Thereaft-er,briefswere filed by the Employer and thePetitioner, andamici curiaebriefs were filed by Cali-fornia Bankers Association and Security Pacific Na-tional Bank in support of the Employer, all of whichhave been duly considered.'The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The Employer is a corporation duly organizedand existing under the banking laws of the State ofCalifornia and is engaged in a commercial and gener-al banking business in the State of California, operat-ingitsheadofficeinSanFranciscoandapproximately 980 branches throughout the State.Union of Bank Employees, herein called Petitioneror Union, filed two separate representation petitionsseeking separate bargaining units of the Employer'sbranch bank employees: in Case 20-RC-9938, a sin-gle unit of nonofficer employees at the Employer'sWalnut Creek branch bank; and in Case 20-RC-1001California Bankers Association and Security Pacific National Bank haverequested oral argument. This request is hereby denied as the record andbriefs adequately present theissuesand the positions of the parties59130, a single unit of nonofficer employees at theEmployer's Alamo branch bank.The Employer contends that units limited to em-ployees of the two branch banks are inappropriateand asserts that the minimum appropriate unit is oneembracing employees of all branches within its Re-gion 40 comprised of the branch banks in issue and72 other branches, agencies, and facilities geographi-cally located in Alameda County and Contra CostaCounty, California. The parties are also in disagree-ment as to the unit placement of the following em-ployees at theWalnut Creek branch: employeesgranted signing authority, trust department employ-ees, the chief branch proof machine operator, and theoperating secretary, all of whom Petitioner would ex-clude, contrary to the position of the Employer.There is no prior bargaining history as to any of theEmployer's branch banks in California.The Employer's OperationBank of America has approximately 1,011 bankingoperations located throughout the State of California.Bank headquarters is located at Bank of AmericaCenter,San Francisco, California. In 1969, thebranches were decentralized into 12 regions, each re-gion headed by a regional vice president, who reportsto the executive vice president, California division.Briefly, the function of regional administration is tosupervise the branches in order to insure compliancewith policies and procedures established at head-quarters. Specific functions include personnel, hiring,operations, business development, coordination, loca-tion of new branches, and credit authority. The re-gional vice president sets the initial and maximumstaff limits for a branch and is ultimately charged withthe responsibility of insuring uniformity of operatingand performance evaluation in the branches?The bank headquarters in San Francisco containsthe centralized services department and the adminis-trationdepartment.Centralized services providesdata processing, purchasing, and other logistical sup-port for the bank. Administration basically providespersonnel and other services for the branches and isresponsible for coordinating and supervising thebranch operations, loan operations, etc. Employeeposition classification and salary programs are ad-ministered from this headquarters. Benefits such aslife insurance, health insurance, income protection,profit-sharing plan, investment plans, retirement ben-efits,vacations,and other benefits are uniform2Thus, accordingto the positionspecification, the basicfunctions of theregional vice president are "todirect theactivities of all branches in theRegion Plan, guide,support andcontrol theirefforts so as to obtain andretain(within any limitations established by management policies)the maxi-mum volumeof profitablebusiness that can be generated and serviced withinthe resources available."196 NLRB No. 76 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDthroughout the system. The personnel department atheadquarters sets the standards for hiring of employ-ees and recruits and hires policymaking employees,but the hiring in lower grade levels is accomplished atthe branch level. Thus, all domestic branch managershave authority to employ persons into positions ingrades 1-5, with employees in these classificationsconstituting the majority of the bank's branch em-ployees. If necessary, assistance in obtaining appli-cants may be requested from regional administrationor a central employment office (if practicable). Re-gional administration has authority to employ per-sons into positions in grades 6-9. Each of the regionaladministrators may delegate this authority to branchmanagers in their respective regions as appropriate.The bankclassifiesemployees by grades 1 through28. Employees in grades 10 through 28 are designatedofficers of the bank, while those in grades 1 through9 are designated nonofficers. A uniform grade scaleand benefit program is centrally administered. Gener-ally, nonofficers are clerical and secretarial employ-ees. Officers are involved either in lending, managing,or administering the bank and are exempt from thewage and hour provisions of the Fair Labor StandardsAct. The parties agreed to exclude officers from anyunit found appropriate.All branches are serviced daily by one of two dataprocessing centers, which account for 95 percent ofthebank's recordkeeping activities.Reports arepicked up daily from the branches for processing, andprocessed reports are returned to the branches on adaily basis. Records involving the status of checkingand savings accounts, loans, and financial statementsaremaintained at the centers. Such services per-formed include the updating of the customer's ac-count on a daily basis. However, check cashingprocedures require an employee of a branch bank tocall another branch directly in order to ascertain thestatus of an account at the other branch. All proce-dures for bank branch operations are uniformthroughout the State.The two branch units herein petitioned for are un-der the jurisdiction for administrative purposes of re-gion 40, located in Oakland, California, supervised bya regional vice president. The regional vice presidenthas threeassistants, entitled "district branch adminis-trators." Each district branch administrator is respon-sibleforadistrict,comprisingapproximatelyone-third of the branches within the region. The Wal-nut Creek and Alamo branches are in District 3. Thedistrict branch administrator operates under the au-thority of the regional vice president and is concernedwith employees below the rank of branch manager.Generally his role is confirming personnel action thatmay be taken locally at the lower grade levels, andinitiating the personnel action at the level between thelower grades and the branch manager.The Walnut Creek BranchThe Walnut Creek branch is located in Contra Cos-ta County, California. The closest branch to WalnutCreek is Pleasant Hill, about 5 miles away. There areseveral other branches in Contra Costa County, atvarying distances from the area served by the WalnutCreek branch.The unit at the Walnut Creek branch requested bythe Petitioner consists of approximately 45 nonofficerclerical employees employed in such classifications assalary clerk, statement reconcilement and safe depositclerk, general teller, vault teller, merchant teller, in-mail clerk, branch proof machine operator, PBX op-erator, statement clerk, operations clerk, branchutility clerk, supply clerk, paying and filing clerk, newaccounts teller, platform secretary, time plan secre-tary, insurance clerk, credit checker, delinquent loanclerk, note teller, collection teller, and escrow clerk'There are also officer employees who have been stip-ulated out of the unit due to their managerial or super-visorial responsibilities. The Petitioner would excludethe chief branch proof machine operator as a supervi-sory employee, but the Employer contends she is nota supervisor. The Petitioner would exclude and theEmployer would include employees assigned to thetrust department. The Petitioner would exclude, con-trary to the Employer, those nonofficer employeeswho have been granted signing authority. Finally, thePetitioner, contrary to the Employer, would excludethe operations secretary on the basis of confidentialstatus.The unit employees are concerned with servicingthe immediate geographical area and the daily workof branch employees is thereby directly concernedwith dealing with their own branch customers and theattendant paperwork. The employees have little con-tact with employees of other branches. They workdirectly under the branch manager and the branchsupervisors who are in charge of day-to-day opera-tions.The branch manager is in direct charge of the day-to-day operations of the branch and operates pur-suant to general direction and practices determinedby headquarters and administered by regional admin-istration. He is the liaison between the branch and theregional vice president. The branch manager is re-sponsible for the preparation of the branch's yearlyprofit plan and projected expenses. His report is re-viewed by the regional vice president, consolidatedwith the other branch reports, and sent to the control-7The partiesstipulated,and we agree, to the inclusion of the parking lotattendant on the basisof a communityof interestwith the clerical employees. BANKOF AMERICAler and, eventually, the president of the bank. Thebranch manager has direct responsibility for main-taining the branch as a profitable operation. Thebranch has its own budget and profit-and-loss state-ment and regarded is a separate economic entity.The region has delegated lending authority to theWalnut Creek Branch manager for amounts not toexceed $40,000 unsecured, $80,000 secured, and $35,000 real estate. Loans of greater amounts must havethe approval of the district credit administrator or theregional credit administrator.Employees at nonofficer grades 1 through 5 arehired directly by the branch. All nonofficer employeeswith less than 5 years' experience with the bank canbe terminated by the branch. Termination of employ-ees with 5 or more years of employment requires re-view by headquarters. Supervisory personnel at thebranch are responsible for performance evaluations,overtime authorization, vacation scheduling, and pro-motions. The branch also has direction to make salaryincreases in conformity with guidelines established byheadquarters. Review of an increase is necessary onlyif an extraordinary increase is given. The majority ofgrievances are settled at the branch level, although theEmployer maintains a system whereby grievances, ifnot resolved at the branch, may be taken to regionaladministration.The record reveals that the Walnut Creek branchhas a stable corps of employees, and that transfer inand out of the branch is minimal. In 1968 and 1969there were six and five transfers of unit personnel,respectively. In the period from January 1970 throughMarch 1971, there were three nonofficer transfers intothe branch, one of which involved an employee previ-ously discharged at another branch, and five transfersout of the branch. There is no temporary interchangeof employees with other branches.While it is clear from the foregoing summary offacts that the Employer's banking operations arehighly centralized and its procedures integrated, andthat a regional unit in the Employer's administrativedivision 40 in which the Walnut Creek and Alamobranches are located could be an appropriate unit, wedo not agree with the position of the Employer andthe parties which have filedamici curiaebriefs thatsuch regional unit is the minimum appropriate unit.We are persuaded, in agreement with the request ofthe Petitioner, that the Walnut Creek branch wouldbe a viable, stable, effective collective-bargaining unitwhich would serve the purposes of the Act. For rea-sons stated hereinafter, we find that the Walnut Creekbranch has meaningful identity as a self-containedeconomic unit and that the centralized recording andoverall administrative control in a regional adminis-trative division do not militate against our findingthat its employees are a homogeneous, identifiable593group, with sufficient community of interests to com-prise an appropriate bargaining Unit .4The Walnut Creek employees are separated bothgeographically and functionally in their day-to-dayduties from employees of other branch banks, andother operations of the Employer. Their job functionsand their workday interests are in terms of the cus-tomers of the Walnut Creek branch. There appears tobe little day-to-day personal contacts with employeesof other branch banks .5 The branch employees lookto the branch manager and the other supervisors forsupervision and work guidance, and their progressand success on the job depends almost exclusivelyupon the evaluation of branch supervisory personnel.We conclude that the day-to-day duties of the em-ployees, their working relationships, and job interestsare oriented to the branch at least as much as to theregion.On the basis of the above facts, and the entire rec-ord, it is clear that the Walnut Creek branch managerenjoys substantial autonomy in his direction, reten-tion, and promotion of the branch employees. He hasauthority to hire and fire, schedules vacations andovertime, and makes effective evaluations of the per-formances of the branch employees. Further, his jobperformance is directly responsible in determining thesuccess of the branch's operations.From these facts, we find that the Employer's Wal-nut Creek branch functions sufficiently as a distinctentity to constitute a separate unit for collective-bar-gaining purposes. We are of the opinion that the em-ployees share a community of interest whichdistinguishes them from other employees of the Em-ployer.We find that the branch is an identifiable unitwith common working interests and common directsupervision. Thus, we conclude that the unit soughtby the Petitioner is an appropriate unit for collectivebargaining .6 Accordingly, we shall direct an election4WellsFargoBank,179 NLRB No.79. See alsoBancoCredito y AhorroPonceno,160 NLRB 1504; 167 NLRB 397, enfd. 390 F.2d 110 (C.A. 1), certdenied393 U.S. 832.5The Employersubsidizes the BankamericaClub, whichisa statewideorganizationof 18,000 employee-membersThe EastBay and Diablo SigningOfficers Associations each meet four times a year and have both a businessand a social purpose6 SeeWellsFargoBank,supra,and the cases cited in In. 4therein Contraryto our dissenting colleague,we are unable to agree that our unpublisheddecision,Bankof California,Case 20-RC-4084(1960), is controlling in viewof the factual situation involved here.In the instant case, as pointed outabove,the branch managers at both Walnut Creekand Alamoare respon-sible for more than prescribedday-to-day operations of their individualbranchesThe branchmanager at each location has discretion to hire andfire, schedule vacations,and make effective evaluations upon which the jobadvancement and status of unit employees is dependent.Considering theduties, responsibilities, and discretion, as heretoforediscussed, of the branchmanagers there is more than adequatesupport forthe conclusion that therespective branch managers possess and exercise substantial control over thebroad spectrum involving the normal subjects of collective bargaining. In-deed, the branchmanagers here possess substantially greater autonomy thantheircounterpartsinWells Fargo, supra,a similarlyhighly centralized banknot unlikethe Employer's operations. 594DECISIONSOF NATIONAL LABOR RELATIONS BOARDamong the employees petitioned for in Case 20-RC-9938, with the exclusions and inclusions discussedhereaf ter.The unit at Walnut Creek, as noted above, consistsof nonofficer clerical employees. The parties disagreeas to the unit placement of nonofficer employeesgranted signing authority. Employees so designatedhave the right to bind the bank in certain economictransactions, such as signing documents and approv-ing checks, and exercise this function pursuant to theauthority delegated to them as "Officers of the Corpo-ration." The employees involved (approximately fourin number) are compensated as nonofficers, are notsupervisors, and are not closely identified with theprincipal operating and management functions of thebankto wit,lending and administration. We find, inagreementwith the Employer, that signing authorityis given to an employee solely for the convenience ofthe bank, and that nonofficer employees with signingauthority share a community of interest with the otherclerical employees and should therefore be includedin the branch unit.The Petitioner, contrary to the Employer, wouldexclude nonofficer employees of the trust department.The trust department, which leases space from thebranch, performs trust services for customers withina large geographical area, due to the fact that manybranch banks in region 40 do not offer trust services.In accordance with applicable laws, the trust depart-ment is separate physically from other branch bankactivities although a portion of the branch bank'svault is set aside for the trust department's exclusiveuse. Facilities at the branch are shared by all employ-ees at the branch. The trust department employees,however, are not supervised by, nor do they report to,the Walnut Creek branch manager or any of his sub-ordinates. They are employed by, and report to, theOakland District Office of the trust department,which is not responsible to regional administration,but is under the direct control of headquarters. On thebasis of the above, we conclude that the trust depart-ment employees lack a sufficient community of inter-estwith the unit employees, and we accordinglyexclude them from the unit.The parties disagree as to the unit status of the chiefbranch proof machine operator, commonly referredto as NCR department head. The Petitioner takes theNor is the substantial local autonomy of the branches diminished by thedegree of permanent transfers discussed in the dissent.It is clear that thebranch employees herein involved do not interchange with other branchemployees in the performance of their duties and branch employees are notsubject to temporary transfer to other branches when additional help isneeded.The Employer utilizes a "Regional Service Staff"for this purpose.As a result,the interests of employees are oriented toward their respectivebranches and collective bargaining on a branch basis is relevant.position that Beverly Ahlf, the incumbent in this posi-tion, is a supervisor. The work of the department in-volves the preparation of bank debits and credits forprocessing through the data processing center. Therewas uncontroverted testimony that Ahlf spends ap-proximately 85 percent of her time operating theproof machine, does not hire, fire, discipline, or effec-tively recommend such actions, fill out performancereports, grant time off, or give benefits to any employ-ee. She is responsible for maintaining the flow of workthrough the department. In performing this function,she routinely delegates and directs the clerical func-tions of three NCR proof machine operators. She isoccasionally consulted regarding the work perfor-mance of new employees.Ahlf's predecessor testified that she was authorizedto discuss work problems with the employees and thusadjust minor grievances. At least on one ocassion, shefilled out a performance report on two NCR opera-tors. The form did not call for a recommendation, andshe was never called upon to make a recommenda-tion. She testified that she spent approximately 50percent of her time operating the machine and wasemployed at a grade 5 level whereas the other girlswere employed at grade 4.On the basis of the foregoing, we find that the NCRdepartment head does not possess sufficient authorityto be classified as a supervisor. She has no authorityto hire, fire, discipline, promote, or otherwise changethe terms and conditions of employment of any unitemployees within the meaning of Section 2(11) of theact.Accordingly, we include her in the unit.The final classification in dispute is the operationssecretary, Laura Howard, whom the Petitioner wouldexclude as a confidential employee. She is the secre-tary to the operations officer who is responsible formaintaining the flow of work through the branch, theoperations of the branch itself, handling personnel ofthe branch, hiring, firing, granting increases, and re-viewing the performance of the employees. In hercapacity as operations secretary, Howard conductspreliminary employment interviews and screens em-ployment applications. She informs the applicantwhether or not a job vacancy exists. She maintainsand works on the personnel file of the branch employ-ees. Further, she counsels female employees on vari-ouspersonnelproblems,grievances,and otherdisturbances which affect the operations or morale ofthe branch staff. We note that the parties agreed toexclude the secretary to the branch manager as a con-fidential employee.From the above, it is clear that she assists and actsin a confidential capacity to a person who formulates,determines and effectuates management policies withregard to labor relations, and we accordingly find that BANK OF AMERICAshe is a confidential employee and exclude her fromthe unit .7The Alamo BranchThe branch at Alamo, California, is also withinregion 40, and consists of 11 employees. The Alamoemployees work directly under the branch managerand the operations officer, who are in charge of theday-to-day operations of the bank.' The nearestbranch to Alamo is Walnut Creek, approximately 5miles away.The relevant factors concerning autonomy and thenature of the Alamo branch's integration into theEmployer's overall operations are substantially thesame as pertains to the Walnut Creek branch. As inthe situation at the Walnut Creek branch, the manag-er enjoys substantial autonomy in his direction, reten-tion,and promotion of the branch's nonofficeremployees. Similarly, the day-to-day job duties, work-ing relationships, and job interests of such employeesare branch rather regional oriented. Transfers areminimal and there is no temporary interchange ofemployees with other branches. The branch has itsown budget, and profit-and-loss statement and is re-garded,much like the Walnut Creek branch, as aseparate economic entity. We therefore find that theAlamo branch would be a stable and effective collec-tive-bargaining unit which would serve the purposesof the Act, and that the Employer's centralized ad-ministrative procedures and integrated business oper-ationsdonotmilitateagainstsuch finding.Accordingly, on the basis of the record evidence, weconclude that the unit sought by the Petitioner is anappropriate unit for collective bargaining.We shalldirect an election among the employees petitioned forin Case 20-RC-10030.In view of the foregoing, we shall direct elections bysecret ballot in the following units of employees,which we find to be appropriate for the purposes ofcollective bargaining within the meaning of the Act:(A) All nonofficer employees employed by the Em-ployer at its Walnut Creek branch, excluding trustadministrator's assistants, operations secretary andother confidential employees, officers, guards and su-pervisors as defined in the Act.(B) All nonofficer employees employed by the Em-ployer at its Alamo branch, excluding officers, guardsand supervisors as defined in the Act.[DirectionofElection andExcelsiorfootnoteomitted from publication.]CHAIRMAN MILLER, concurring separately:7 The B.F. Goodrich Company,115 NLRB 722, 724.8 Theparties stipulated to the exclusion of the manager and the operationsofficer on the basis of their managerialand supervisoryresponsibilities.595I join in the result reached by the majority.I believe the majority opinion, as pointed out by ourdissentingMember, understates the amount of em-ployee interchange. I am nevertheless persuaded thatthe record supports the findings of the majority thatthe Employer treats each branch as a separate, admin-istrative entity, and thus affords considerable localautonomy. The record also shows that there is localcontrol over significant aspects of the employmentrelationship.In many corporate structures, there are certain bar-gainable subjects over which centralized control isexercised. But experience has demonstrated that, nev-ertheless, successful local bargaining can and doestake place, at least where there are enough aspects ofthe employment relationship which are handled on alocal basis, and where the authority vested in localmanagement is such that effective local decisions canbe made and so that there are areas for fruitful nego-tiations between employee representatives and localmanagement. I believe these branches meet thesetests. Considerable employee interchange, while a fac-tor, is not a controlling factor under these circum-stances, and so I join in the majority result.MEMBER KENNEDY,dissenting:In my view, a unit limited to the employees of asingle branch of the Employer in the above case isinappropriate for purposes of collective bargaining. Iwould find that a regional unit comprised of theEmployer's branches in Alameda and Contra Costacounties is the smallest appropriate unit. Accordingly,Iwould dismiss the petitions herein.A review of the record herein persuades me that theBoard should follow in this case its decision inBankof California.9The Board there dismissed a union'spetition for a unit limited to a single branch bank9 In its unpublished decision,Case 2-RC-4084 (1960), the Board stated:The Employer,a nationalbank,operates 18 branches in the States ofCalifornia, Oregon,and Washington.All of these branches,with threeexceptions,are situatedin California within 125miles of the main officeat San Francisco.The record shows that eachbranch is under theimmediatecontrolof a branch manager, who is responsiblefor its day-to-day operations including thehandling ofpersonnel matters within thelimits prescribedby the Employer'sPolicies and Procedure Manual.However,the Employermaintains close central control over all thebranches and requiresdailybalance sheets and other statements fromeachbranch. For the purposes of the FederalReserve Board regulations,all branches are considered as a singleentity. Advertising,purchase ofsupplies and insurance,as well as personneland payrollrecords arecentralized and maintained at the main office In addition,the mainoffice regulates the transfers of personnel among the branches,approvesthe hiring of new employees as well as their starting wages in instanceswhere the same exceeds that set forthin the policymanual, and approvesall discharges of employeeswho have completedsixmonths'employ-ment.Salary ranges for each job classificationare likewisefixed by themain office,which periodicallyreviews and adjusts all salaries and pro-motions.All employeebenefits,such as retirement, hospitalization andgroup life insuranceare uniformly applied to the employeesat all thebranches.In view of the centralized administrative and personnel con-trols exercisedby the main office, and thehigh degree of functionalintegration existing amongall the branches, we find thata unit limitedto the employees of a single branch is inappropriate. 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDbecause such a unit was inappropriate. That decisionis consistentwith the Board's stated "two-fold objec-tive" in determining appropriate units of (1) givingemployees freedom of choice and (2) in a group whichhas a "direct relevancy to the circumstances withinwhich collective bargaining is to take place. For, if theunit determination fails to relate to the factual situ-ation with which the parties must deal, efficient andstable collective bargaining is undermined rather thanfostered."10Iagreewithmy colleagues' finding that the"Employer's banking operations are highly central-ized and its procedures integrated, and that a regionalunit in the Employer's administrative division 40 inwhich the Walnut Creek and Alamo branches arelocated could be an appropriate unit." Indeed, I thinkthe operations are so highly centralized and its proce-dures so integrated that a unit less than division 40 isclearly inappropriate. The majority is correct in not-ing that all bank procedures are uniform in all branch-es throughout the State and that the San Franciscoheadquarters of the Employer provides data pro-cessing,purchasing, and otherlogisticalsupport forthe branches. It is equallyclear, asnoted by the ma-jority, that all benefit programs are uniform through-out the system and the standards for hiring employeesare setby the personnel department at the San Fran-cisco headquarters.In addition to their public relations duties, thebranch managers have limited hiring authority andresponsibilities for the day-to-day operation of thebranches. The Employer's centralizationand corpo-rate uniformity preclude a finding that there is anyreal local autonomy in these branches. Manifestly, thebranch managers do not possess authority over thenormalsubjects of collective bargaining. It is the dis-trict branch administrators who work under the re-gional vice president who ensure that the Employer'soperational and personnel policies are enforced. Theyare the persons vested with the authority to vary poli-cies.In my view, the duties and authority of the branchmanagersof the Employer are comparable to those ofthe localmanagersinTwenty-First Century Restau-rant,192 NLRB No. 103, andWaiakamilo Corpora-tion,d/b/a McDonald's.192 NLRB No. 102. In thosecases amajority of the Board concluded that unitslimited to a single location were inappropriate eventhough the manager in each case had the authority tohire employees.In dismissingthe petitions, the major-ity relied on the fact that the location manager was"vested with minimal discretion with respect to laborrelations matters...In sum, any meaningful decisiongoverning laborrelationsmatters emanates from es-10KalamazooPaper Box Corporation,136 NLRB 134, 137 (1962).tablished corporatewide policy, as implemented bythe general managers and field supervisors.""I reiterate my views set forth in the dissent inMichi-gan Bell Telephone Company,192 NLRB No. 178. Itis difficult to believe that meaningful bargaining willtake place in a small unit where it appears that theemployer has consistently established wages, fringebenefits, and all labor relations policies on a muchbroader basis.'2 If the Petitioner is chosen as the bar-gaining agent by a majority of the six or seven em-ployees at the Alamo branch, it is totally unrealisticto believe that Petitioner would have sufficient lev-erage or strength to be effective at the bargainingtable. The interests of employees are not served by ourfinding, under the circumstances here presented, asingle branch to be an appropriate unit.In my view, the frequent transfer and interchangeof employees by the Employer also renders a singlebranch unit inappropriate. Contrary to my colleagues,I think the transfer of employees in these branches issubstantial. Annual transfers have averaged roughly20 percent of the employees in the Walnut Creek andAlamo branches. The same rate prevails throughoutdivision 40 and the entire bank system. Specifically,the record reveals that at theWalnut Creekbranch in1968 there were 10 transfers out of 42 employees (4out of 8 officers and 6 out of 34 nonofficers). In 1969there were 7 transfers out of 40 employees (2 out of8 officers and 5 out of 32 nonofficers). In 1970 therewere 11 transfers out of 39 employees (5 out of 8officers and 6 out of 31 nonofficers).TheAlamobranch had similar experience with re-spect to transfers. In 1968 there were two transfers outof seven employees (no officer transfer). In 1969 therewere two transfers out of seven employees (one officerand one nonofficer). In 1970 there were four transfersout of eight employees (two out of two officers andtwo out of six nonofficers). It is clear from the forego-ing that at the Alamo branch there was a 33-percenttransfer of nonofficer employees and a 100-percenttransfer of officers in 1970. For the year 1968 therewas 40-percent transfer of nonofficers even though noofficer was transferred. I do not believe that the trans-11A similar result was reachedinThe Pep Boys-Manny, Moe & Jack, 172NLRB No.23, andHome ExterminatingCompany,160 NLRB 1480.12A numberof appellate courts have disagreedwiththe Board's findingof a single location to be appropriate where it appeared that the local manag-ers had noauthoritywith respect to the normalsubjectsof collective bargain-ing. The SecondCircuitrecently stated inContinental InsuranceCompany v.N.L.RB.,409 F.2d 727 (1969), that "the Board may not,without substantialjustification, fractionate a multi-unit operation whose laborpolicyis central-ly directed and administered."The Sixth Circuit recently made the same observationinN.L R.B. v.Pinkerton's Inc,428 F.2d 479, 484 (1970). Thatcourt stated: "Where laborpolicyis centrally determined,and where a manager of a local unit does nothave authority to decide questions of collective bargaining,such a local unitdoes not constitute an appropriate bargaining unit."Other circuit courts have reached the same conclusion.SeeN.L.R.B. v.Purity Food Stores, Inc.,354 F.2d 926 (C.A. 1, 1965); 376 F.2d 497 (C.A. 1, BANK OF AMERICAfers at the Alamo branch can be fairly characterizedas "minimal."In addition to the permanent transfers, each region,including region 40, maintains a "Regional ServiceStaff" consisting of approximately 25 employees towork at various branches when additional help isneeded because of increased business volume, sick-ness, or vacations. The record reveals that 21 employ-ees from the service staff pool spent 223 days at theWalnut Creek branch in 1970. In the Alamo branch,14 service staff employees spent 112 man days in1970.I am persuaded to the view that stable collectivebargaining following a Board election cannot be real-ized in a single branch where the unit itself is unstableby reason of frequent interchange and transfer of em-ployees.We should avoid the "friction between em-ployees and the chaos in labor relations" about whichthe First Circuit spoke in its second opinion inPurityFood Stores, supra376 F.2d at 500-501:It seems to us obvious that in view of the fre-quent interchange of employees from store to1967), cert.denied 389U.S. 959 (1968);N.L.R.B.v.DavisCafeteria, Inc,358F.2d 98 (C.A. 5, 1966).597store, either permanently or for part-time work,only friction between employees and chaos inlabor relations could possibly result if some em-ployees were under union rules as to wages,hours, seniority, grievance procedures, etc. whenthe employees working beside them in the samecategory were not. The Board's conclusion to thecontrary flies in the face of reality.It is my conclusion that the Board should not grantthe Union's request to have separate elections in 2 outof 870 branches of the Employer. It is an unreasona-ble fragmentation of virtually identical branches withidentical procedures, operations, and identical laborpersonnel policies. To do so on this record I thinkwould be contrary to the prohibition in Section 9(c)(5)of the Act, providing that in deciding appropriate unitquestions "the extent to which employees have organ-ized shall not be controlling." Furthermore, the singlebranch unit determination is contrary to our pro-nouncement inKalamazoo Paperthat the unit "musthave a direct relevancy to the circumstances withinwhich collective bargaining is to take place" and itundermines rather than fosters stable collective 6ar-gaining.